Citation Nr: 0941016	
Decision Date: 10/28/09    Archive Date: 11/04/09	

DOCKET NO.  06-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial compensable evaluation for mitral 
valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from June 1996 to May 2000, 
and from February 2001 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Upon review of this case, it is clear that the Veteran has 
chosen not to perfect his appeal regarding the issue of 
service connection for the residuals of back injury.  
Accordingly, that issue is not currently before the Board.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran in this case seeks an initial compensable 
evaluation for service-connected mitral valve prolapse.  In 
that regard, it is contended that current manifestations of 
that disability are more severe than presently evaluated, and 
are productive of a greater degree of impairment than is 
reflected by the noncompensable schedular evaluation now 
assigned.  

The Board notes that, at the time of the filing of the 
Veteran's Notice of Disagreement in March 2006, he indicated 
that there were "many errors" in the August 2005 Report of VA 
Examination, and that he was therefor "requesting a new exam 
to clear the errors up."  Significantly, the VA examination 
to which the Veteran is referring is a VA general medical 
examination, the only VA examination afforded the Veteran 
since the time of his discharge from service.  That 
examination, it should be noted, is now more than four years 
old.

The Board observes that, at the time of the filing of the 
Veteran's Substantive Appeal in October 2006, he took issue 
with the statement of the VA examiner that he exhibited "no 
current symptoms" of mitral valve prolapse at the time of the 
August 2005 examination.  In fact, the Veteran indicated 
that, as a result of his service-connected mitral valve 
prolapse, he experiences lightheadedness, dizziness, fatigue, 
a high heart rate, and trouble breathing, as well as 
impairment in his daily activities.  According to the 
Veteran, he was never asked during the course of the August 
2005 examination about the effect of his mitral valve 
prolapse on his daily activities.  

Based on the aforementioned, the Board is of the opinion that 
an additional VA examination, to wit, a cardiovascular 
examination, would be appropriate prior to a final 
adjudication of the Veteran's claim for an initial 
compensable evaluation for service-connected mitral valve 
prolapse.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281 284 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); see also VAOPGPREC 11-95 (April. 7, 
1995).  Moreover, the fact that the Veteran is incarcerated 
does not alter this conclusion.  Indeed, the Veteran was 
incarcerated at Lovelock Correctional Center in Lovelock, 
Nevada, at the time of the prior December 2005 VA 
examination.  Thus, it appears feasible that an examination 
can be performed in this case.   

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or any other 
inpatient or outpatient treatment 
records, subsequent to December 2005, the 
date of the most recent pertinent 
evidence of record, should be obtained 
and incorporated in the claims folder.  
The Veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded a 
VA cardiovascular examination in order to 
more accurately determine the current 
severity of his service-connected mitral 
valve prolapse.  The RO/AMC is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised of failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment regarding the 
severity of the Veteran's service-
connected mitral valve prolapse, to 
include a specific indication as to 
whether, as a result of the Veteran's 
service-connected mitral valve prolapse, 
he is capable of a workload greater than 
7 METs, but not greater than 10 METs, 
resulting in dyspnea, fatigue, angina, 
dizziness or syncope; or, in the 
alternative, a need for continuous 
medication.  The affects on the Veteran's 
daily activities should also be noted.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  



The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.  

3.  The RO should then readjudicate the 
Veteran's claim for an initial 
compensable evaluation for service-
connected mitral valve prolapse.  Should 
the benefit sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in July 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                 
_________________________________________________
	ERIC S. LEBOFF 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

